Montgomery C.P. No. 97CR1139. This cause is an appeal from a judgment of conviction and sentence of death entered by the Court of Common Pleas of Montgomery County on November 24, 1998. The record was filed on February 8,1999, making appellant’s brief due May 10,1999.
On May 10,1999, appellant’s counsel Richard A. Nystrom filed a request for extension of time to file appellant’s brief. On May 13, 1999, appellant’s counsel Risa C. McCray filed the instant motion to withdraw as counsel. On May 17,1999, this court extended the time for filing appellant’s brief to May 20, 1999. No brief has been filed on behalf of appellant. Upon consideration of the motion of Risa C. McCray to withdraw as counsel,
IT IS ORDERED by the court that the motion of Risa C. McCray to withdraw as counsel be, and hereby is, granted.
IT IS FURTHER ORDERED by the court, sua sponte, that Richard A. Nystrom be, and hereby is, removed as counsel for appellant.
IT IS FURTHER ORDERED by the court, sua sponte, that the Ohio Public Defender be, and hereby is, appointed to represent appellant.
IT IS FURTHER ORDERED by the court, sua sponte, that appellant’s brief shall be due within ninety days of the date of this entry, that appellant’s newly appointed counsel is permitted to seek an extension for the filing of appellant’s brief in accordance with S.CtPrac.R. XIV(3)(B)(2), and that the parties shall otherwise proceed in accordance with S.Ct.Prac.R. XIX(5).
IT IS FURTHER ORDERED by the court, sua sponte, that the Clerk shall make a report to the Committee on the Appointment of Counsel for Indigent Defendants in Capital Cases, in accordance with the provisions of Sup.R. 20(V)(A), regarding the performance of Richard A. Nystrom and Risa C. McCray as appellant’s counsel in this cause.
Lundberg Stratton, J., dissents.